NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                 WALTER E. HYDE,
                    Petitioner

                           v.

     MERIT SYSTEMS PROTECTION BOARD,
                 Respondent

     OFFICE OF PERSONNEL MANAGEMENT,
                   Intervenor
             ______________________

                      2015-3118
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. DA-0845-14-0491-I-1.
                ______________________

               Decided: October 13, 2015
                ______________________

   WALTER E. HYDE, Killeen, TX, pro se.

     LINDSEY SCHRECKENGOST, Office of the General Coun-
sel, Merit Systems Protection Board, Washington, DC, for
respondent. Also represented by BRYAN G. POLISUK.

    DAVID MICHAEL KERR, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
2                                               HYDE   v. MSPB



Washington, DC, for intervenor. Also represented by
KENNETH M. DINTZER, ROBERT E. KIRSCHMAN, JR.,
BENJAMIN C. MIZER.
               ______________________

    Before PROST, Chief Judge, DYK and HUGHES, Circuit
                          Judges.
PER CURIAM.
    Walter E. Hyde appeals the final decision of the Merit
Systems Protection Board (“Board”), which denied Mr.
Hyde’s petition for review and affirmed the administra-
tive judge’s initial decision dismissing for lack of jurisdic-
tion Mr. Hyde’s appeal of a reconsideration decision
issued by the Office of Personnel Management (“OPM”).
For the reasons discussed below, we affirm.
                       BACKGROUND
    On May 19, 2014, OPM issued a final reconsideration
decision finding that Mr. Hyde had been overpaid
$15,701.69 in annuity benefits under the Federal Em-
ployees’ Retirement System (“FERS”) and stating its
intent to collect repayment. Mr. Hyde appealed OPM’s
reconsideration decision to the Board on June 20, 2014.
    Over a month later, on July 29, 2014, OPM rescinded
its reconsideration decision and moved to dismiss Mr.
Hyde’s appeal for lack of jurisdiction. OPM stated that it
intended to remand the case to address Mr. Hyde’s con-
cerns and that it would issue a new final decision extend-
ing Mr. Hyde’s appeal rights. The administrative judge
subsequently issued an Order to Show Cause, informing
Mr. Hyde that his appeal would be dismissed for lack of
jurisdiction unless he showed good cause for why it should
not be dismissed. Mr. Hyde did not file a response.
Consequently, the administrative judge issued an initial
decision dismissing the appeal for lack of jurisdiction,
HYDE   v. MSPB                                             3



stating that OPM’s rescission of its reconsideration deci-
sion divested the Board of jurisdiction.
    Mr. Hyde petitioned for review of the initial decision.
The Board agreed with the administrative judge that
there was no jurisdiction, denied the petition for review,
and affirmed the initial decision. Mr. Hyde then appealed
to this court. In his appeal, Mr. Hyde does not present
any argument with respect to the Board’s jurisdiction.
Instead, Mr. Hyde focuses only on the merits of the case,
arguing that he was not at fault in receiving the over-
payment of annuity benefits and thus should not be
required to repay them.
                        DISCUSSION
     Our review of the Board’s decision is limited by stat-
ute. We must affirm the Board’s decision unless it is “(1)
arbitrary, capricious, an abuse of discretion, or otherwise
not in accordance with law; (2) obtained without proce-
dures required by law, rule, or regulation having been
followed; or (3) unsupported by substantial evidence.” 5
U.S.C. § 7703(c).

    Moreover, “[i]f the MSPB does not have jurisdiction,
then neither do we, except to the extent that we always
have the inherent power to determine our own jurisdic-
tion and that of the board.” Maddox v. Merit Sys. Prot.
Bd., 759 F.2d 9, 10 (Fed. Cir. 1985). “Whether the board
had jurisdiction to adjudicate a case is a question of law,
which we review de novo.” Forest v. Merit Sys. Prot. Bd.,
47 F.3d 409, 410 (Fed. Cir. 1995).

    The Board’s jurisdiction is not plenary; it is limited to
actions made appealable to it by law, rule, or regulation.
Id.; see 5 U.S.C. § 7701(a). The Board generally has
jurisdiction under the FERS only after OPM has issued a
final decision, such as a reconsideration decision. 5
U.S.C. § 8347(d)(1); 5 C.F.R. §§ 831.109(f), 831.110. The
petitioner has the burden of proving, by a preponderance
4                                             HYDE   v. MSPB



of the evidence, that the Board has jurisdiction. Id.; 5
C.F.R. § 1201.56(a)(2).

    We conclude that the Board correctly determined that
it lacked jurisdiction over Mr. Hyde’s appeal. OPM’s
rescission of its reconsideration decision divested the
Board of jurisdiction over Mr. Hyde’s appeal. See Rich-
ardson v. Office of Pers. Mgmt., 101 M.S.P.R. 128, 129
(2006) (“If OPM completely rescinds a reconsideration
decision, the Board no longer retains jurisdiction over the
appeal in which that reconsideration decision is at issue,
and the appeal must be dismissed.”); Parker v. Office of
Pers. Mgmt., 74 M.S.P.R. 131, 133 (1997) (same). Here,
Mr. Hyde does not dispute that OPM rescinded its recon-
sideration decision or that such rescission divested the
Board of jurisdiction. Because Mr. Hyde has shown no
basis for finding jurisdiction over his appeal, the Board
properly denied his petition for review.

    For the foregoing reasons, we affirm the Board’s deci-
sion.
                      AFFIRMED
                          COSTS
    Each party shall bear their own costs.